Citation Nr: 0107160	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  97-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. The propriety of the initial 10 percent rating for 
lumbosacral strain, and the 20 percent rating assigned 
thereafter.  

2. The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected plantar 
fasciitis of the left foot.  

3. The propriety of the initial noncompensable evaluation 
assigned for the veteran's service-connected tendonitis of 
the left middle finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1991 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
RO in Albuquerque, New Mexico, which in pertinent part, 
granted service connection for lumbosacral strain, assigned a 
10 percent evaluation effective from November 1, 1996; for 
plantar fasciitis of the left foot, assigned a noncompensable 
rating effective from November 1, 1996; and for tendonitis of 
the left middle finger, assigned a noncompensable evaluation 
effective from November 1, 1996.  

In a March 1999 rating decision the Albuquerque RO increased 
the evaluation for the veteran's lumbosacral strain to 20 
percent disabling, effective from March 20, 1997, and 
confirmed and continued the other ratings.  Thereafter, the 
veteran moved to Virginia and the claims folder was 
transferred to the RO in Roanoke Virginia.  

This case was remanded by the Board in June 2000 in order to 
afford the veteran an opportunity to present testimony at a 
hearing at the RO before a traveling section of the Board.  
Such a hearing was thereupon scheduled at the RO in January 
2001, but the veteran failed to appear at the hearing.  

Because this case is based on an appeal of the ratings 
assigned by the April 1997 rating decision which granted the 
veteran's original claims for service connection for 
lumbosacral strain, plantar fasciitis of the left foot, and 
tendonitis of the left middle finger, consideration must be 
given to whether or not separate ratings should be assigned 
for each disorder for separate periods of time, based on the 
facts found (a practice known as "staged" ratings).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In view of a 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson, the Board has recharacterized 
the issues on appeal as stated on the title page of this 
decision.  


REMAND

In a September 1998 statement the veteran reported that she 
was then receiving treatment for her low back, left foot and 
left middle finger disabilities, at the McAfee Air Force Base 
Medical Facility in White Sands, New Mexico, the William 
Beaumont Army Medical Center in El Paso, Texas; and the VA 
Clinic at Las Cruces, New Mexico.  The current record 
includes copies of clinical records from the McAfee Air Force 
Base Medical Facility and the William Beaumont Army Medical 
Center for the period up to July 1997.  There are no clinical 
records from the VA outpatient clinic at Las Cruces, New 
Mexico, in the claims folder.  All records documenting 
treatment for the veteran's service connected disabilities at 
these facilities should be obtained and associated with the 
claims folder.  

The Board also notes that the veteran moved from New Mexico 
to Virginia in mid 1999, and there is no information in the 
claims file regarding what treatment for her service 
connected low back, left foot, and left middle finger 
disabilities, if any, she has received while residing in 
Virginia.  Further development in regard to this matter is 
also necessary.  

In addition, the Board notes that since the veteran's service 
connected low back disability, her left foot disorder and her 
disability involving her left middle finger may be evaluated, 
at least in part, on the basis of limitation of motion, the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
must be taken into account in the evaluation of these 
disabilities.  In DeLuca, the Court held that the provisions 
of 38 C.F.R.§§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for rating a disorder based on 
limitation of motion.  Under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, consideration must be given to functional 
loss due to pain, weakened movement, excess fatigability, 
incoordination, and pain on undertaking movement.  The Court 
also stated that the medical examination of the disability 
must show that the examiner took into account the functional 
disability due to pain in determining the limitation of 
motion.  Further, the examiner must furnish, in addition to 
the usual examination findings, a full description of the 
effects of the disability upon the veteran's ordinary 
activities.  

The report of the veteran's latest VA examination of her low 
back in December 1998 does note her complaints of daily pain 
in the low back.  On evaluation, the veteran was noted to 
have pain on motion of the lumbar spine and some loss of 
motion was reported.  Paravertebral muscle spasm was also 
reported and the examiner made an estimate of additional loss 
of low back motion during flare-ups.  The Board notes, 
however, that the examiner made no comment in regard to the 
presence or absence of, weakened movement, excess 
fatigability, and incoordination caused by the veteran's 
service connected low back disability.  Hence, this 
examination did not provide sufficient clinical information 
to support an evaluation of the veteran's service connected 
low back disability which is in full accord with the 
requirements of DeLuca, and the provisions of 38 
C.F.R.§§ 4.40 and 4.45.  The Board also notes that a review 
of the report of the examination indicates that the veteran's 
claims folder was not available to the examining physician at 
the time of his evaluation.  The Court has held that a review 
of the veteran's medical records is essential to assure a 
fully informed examination.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

The veteran was also last afforded a VA examination of her 
service connected left foot and left middle finger 
disabilities in December 1998.  At that time, her complaints 
of pain in the left hand and left foot on motion were 
reported, although there was no specific findings reported in 
regard to the left middle finger.  However, the examiner made 
no comment in regard to the presence or absence of weakened 
movement, excess fatigability, and incoordination caused by 
the veteran's service connected left foot and left middle 
finger disabilities.  Therefore, this examination also did 
not provide sufficient clinical information to support 
evaluation of the veteran's service connected left foot and 
left middle finger disabilities which is in full accord with 
the requirements of DeLuca, and the provisions of 38 
C.F.R.§§ 4.40 and 4.45.  The Board also notes that a review 
of the report of this examination again indicates that the 
veteran's claims folder was not available to the examining 
physician at the time of his evaluation.  See Caffrey v. 
Brown, supra.  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which among other things, 
redefines the obligations of the VA with respect to the duty 
to assist.  Therefore, on remand, the RO should not only 
ensure that all requested development has been undertaken, 
but that all development and notification requirements are in 
compliance with the Act.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision in regard to these issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In view of the foregoing, this case is again remanded to the 
RO for the following actions:  

1. The RO should contact the veteran and 
ask her to provide the names and 
addresses of all health care 
providers, both VA and non VA, who 
have treated her for her service 
connected low back, left foot, and 
left middle finger disabilities since 
she moved to Virginia in 1999.  When 
the veteran responds and provides any 
necessary authorizations, the RO 
should contact the named health care 
providers and obtain copies of all 
clinical records documenting such 
treatment.  All clinical records 
obtained should be associated with the 
claims folder.  

2. The RO should obtain all clinical 
records documenting the veteran's 
treatment, subsequent to July 1997, 
for her low back, left foot, and left 
middle finger disabilities, at the 
Medical Facility at the McAfee Air 
Force Base in White Sands, New Mexico, 
and the William Beaumont Army Medical 
Center in El Paso, Texas.  All records 
obtained should be associated with the 
claims folder.  

3. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for her low back, 
left foot, and left middle finger 
disabilities at the VA outpatient 
clinic in Las Cruces, New Mexico.  All 
records obtained should be associated 
with the claims folder.  

4. Then, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the veteran's 
service connected low back, left foot 
and left middle finger disabilities. 
The veteran's claims folder, to 
include a copy of this remand, must be 
made available to, and reviewed by, 
the examiner prior to the examination 
and it should be stated that he or she 
reviewed the claims folder, including 
a copy of this remand, in his or her 
examination report.  After evaluation 
of the veteran's lumbar spine the 
examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings, including ranges of 
motion of the lumbar spine in degrees 
and in all planes.  The limitation of 
motion in the veteran's lumbar spine 
should be characterized as slight, 
moderate, or severe. and the examiner 
should also comment on functional 
limitation, if any, caused by the 
veteran's service connected low back 
disability in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  The 
examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the veteran's service 
connected low back disability.  If 
possible, the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination should be 
expressed by the examiner.  The 
examiner should also comment on the 
presence or absence of muscle spasm, 
listing of the whole spine to the 
opposite side, a positive 
Goldthwaite's sign, and abnormal 
mobility on forced motion of the 
spine.  The examiner should also 
report the pertinent medical 
complaints, symptoms and clinical 
findings in regard to the veteran's 
service connected left middle finger 
disabilities, including any 
fatigability, weakness of grip and/or 
incoordination, caused by this 
disability, as well as any pain on 
movement of that finger.  The range of 
motion in the metacarpal phalangeal 
joint, the proximal interphalangeal 
joint, and the distal interphalangeal 
joint of the left middle finger in 
terms of movement toward the 
transverse fold of the palm should be 
reported.  If there is pain on 
movement of the finger before such 
movement is limited, the point at 
which the pain starts should be 
reported.  The examiner should also 
report all clinical findings noted 
upon examination of the veteran's left 
foot disability, including diminished 
sensation if present, pain on motion 
of the foot, fatigability, 
incoordination, swelling, tenderness, 
and the presence or absence of 
callosities.  The examiner should then 
also fully describe the functional 
impairment to the left foot due to 
plantar fasciitis and should express 
an opinion as to the veteran's plantar 
fasciitis of the left foot is slight, 
moderate, moderately severe or severe 
in degree.  

5. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  For further 
guidance on the processing of this 
case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 13, 2000), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
other things, final regulations and 
General Counsel precedent Opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6. Then, the RO should again adjudicate 
the issues on appeal.  If the benefits 
sought remain denied, the veteran and 
her representative should be furnished 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for its further 
consideration, if otherwise 
appropriate.  

No action is required by the veteran until she is so 
informed.  The purpose of this remand is to obtain additional 
clarifying clinical evidence, comply with a precedent 
decision of the Court, and to comply with the Veterans Claims 
Assistance Act Of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




